     Case 4:18-cv-00139-MW-CAS Document 183 Filed 04/03/19 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

DONNY PHILLIPS,

             Plaintiff,
v.                                     Case No. 4:18cv139-MW/CAS

JULIE JONES, as Secretary of
the Florida Department of Corrections,
et al.,

          Defendants.
_________________________/

     ORDER GRANTING LEAVE TO FILE REPLY AND SURREPLY

      This Court has considered, without hearing, Defendant Pliskin’s Motion for

Leave to File Reply to Plaintiff’s Memorandum of Law in Opposition to Pliskin’s

Motion to Dismiss. ECF No. 181. The unopposed motion is GRANTED. Defendant

Pliskin may file her reply to Plaintiff’s response (ECF No. 179) on or before

Wednesday, April 10, 2019, not to exceed 10 pages. Plaintiff may file a surreply,

not to exceed 10 pages, within 7 days of the filing of Defendant Pliskin’s reply,

     SO ORDERED on April 3, 2019.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
